On Rehearing.
Bermudez, C. J.
The sureties no longer dispute their liability under their bond for the defalcation of the principal. A final judgment has set that question forever at rest. They claim that this indebtedness, judicially liquidated, is compensated by a judicial liquidation of a money claim which they hold against the city.
We have attentively listened to the argument on the rehearing, and reviewed the authorities again referred to, as well as additional ones, and remain satisfied that our previous solution of the question ought not to be altered.
A surety is liable in the same manner that the principal himself is, and is bound with him, and can be held to a specific performance, in his place, of all his obligations, the execution of which has been secured, whenever such specific performance was agreed to and can be enforced.
If a principal assumes to make a fine artistic portrait from his own brush, and it is agreed, that in ease of his failure to do so, a surety will pay a sum of money, it is quite clear that the surety could not be held to specific performance by making the picture, from the very nature and terms of the contract, which was merely personal, and which provided for a fixed or determined money penalty in the event of inexecution; but had the penalty been that the .surety, himself a painter, would, in case of failure on the part of his principal to do the work, himself make the portrait, the surety would be bound to conform with his obligation, and the power of the law, as far as it could enforce specific performance, would have to be exerted to accomplish that purpose.
The bond in this ease affords an illustration of the impossibility of requiring specific performance by the sureties of all the obligations of the principal. The bond provides, that if the sheriff shall. well and *24faithfully execute and make true returns, according to law, of all writs, orders, process, as shall come into his hands as sheriff, * * * then the obligation to be void, otherwise to remain in full force and virtue.
It is patent that, if the sheriff had failed in those particulars, the sureties could not be held to perform the official functions to which he may have proved derelict, because citizens cannot be transformed in that manner into public officers.
We consider that the sureties cannot oppose compensation, as it is offered to be done, for two reasons: first, because the principal could not have pleaded it, and they have no greater rights than he has; second, because the two debts and judgments are not of equal dignity.
Suretyship is an accessory promise by which a person binds himself for another, already bound, and agrees with the creditor to satisfy the obligation, if the debtor does not. R. C. C. 3035; Troplong, Cont., p. 4.
The obligation of the surety is the same as that of the principal debtor, with the exception that it may be alternative, though solidary, idem esse fide jubeo. By a necessary consequence, his obligation cannot exceed the principal’s, nor can it be contracted under more onerous conditions, and the means of defense which protect the principal debtor against exigencies of the creditor are common to both, whether the debtor has used them successfully, or has not employed them at all, neglecting or refusing to do so; but this rule is subject to the restriction, that the surety cannot avail himself of the exceptions merely personal to the debtor. R. C. C. 3036, 2098, 3060; Pothier, Obl., 274, 595; Domat, 1836; Troplong, Cont., 84, 494.
Article 2210, R. C. C., enumerates the only cases in which the debtor cannot plead compensation, and naturally omits mentioning those in which he can do so. It cannot be claimed that the cases not enumerated are to be considéred as enumerated among those in which compensation can be pleaded.
Among the former are the cases of a demand for the restitution of a deposit, and of a debt which is declared not liable to seizure.
The following article, 2211, enumerates the cases in which the surety may oppose compensation. Can it not be said, with reasons equally potent, that the surety can plead compensation only in the cases mentioned, and in none other ?
The surety is allowed to oppose in compensation what the creditor owes to the principal debtor; but the latter cannot oppose the compensation of what the creditor owes to the surety. The debtor in solido is not allowed to oppose compensation of what the creditor owes to his co-debtor. (C. C. 2211). It is not there mentioned that the surety can *25plead in. compensation when, and what, the debtor cannot. By legal and logical intendment the reverse is the law.
Article 3060, R. C. C., clearly sets that question at rest, when it says that the surety may oppose to the creditor all the exceptions belonging to the principal debtor, which are inherent to the debt, but he cannot oppose those which are personal to the debtor. The defense must be •one inherent to the debt, in order to be susceptible of plea by the surety. Inherent means, that which exists inseparably, — which naturally pertains to. How does the judgment pleaded by the surety against the city, on the claim upon which it is founded, which is its consideration, exist inseparably, or pertain to the debt claimed by the city from the sheriff and his sureties? They are in no way connected'or dependent. They have distinct natures and characteristics.
The claim, or debt, upon which the judgment opposed in compensation was rendered, was a supply of gas to the city by the Gas Com-' pany. The claim, or debt, upon which the city recovered judgment against the defaulting sheriff and his sureties, is for taxes and licenses, public moneys, received by that officer as a legal deposit, and not returned by him; one against which he cannot plead compensation.
The judgment opposed in set-off was recorded under Act 5 of 1870, and is not executory against the city, otherwise than in the manner provided by that law. Were it to be permitted to extinguish, as compensable, the judgment enjoined, the consequence would be that a judgment not executory would be executed; and, even then, would be satisfied out of diverted funds, which could not have been levied upon to satisfy the same judgment; would be doing indirectly that which cannot be done directly.
We think that the obligations of the sureties in this case are identical with those of their principal; that they cannot plead defenses which he is prohibited from setting up; that, as he is bound to pay back money, so they must be held to pay money to the city to replace that received and not returned by their principal.
It is, therefore, decreed that our former judgment herein remain undisturbed, and that the judgment enjoined be accordingly executed, as the law provides
Levy, J., absent.